AMENDMENT TO THE ETF SERIES SOLUTIONS TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 22nd day of August, 2013, to the Transfer Agent Servicing Agreement, dated as ofMay 16, 2012, as amended (the "Agreement"), is entered into by and between ETF SERIES SOLUTIONS, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to addfunds; and WHEREAS, Section 12 of the Agreement allows for its amendment by a writteninstrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of ETF Series Solutions: Exhibit C, the Vident International Equity Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full forceand effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ETF SERIES SOLUTIONS U.S. BANCORP FUND SERVICES, LLC By: /s/ Michael A. Castino By: /s/ Michael L. Ceccato Name: Michael A. Castino Name:Michael L. Ceccato Title:President Title: Senior Vice President Exhibit C to the ETF Series Solutions Transfer Agent Servicing Agreement Name of Series Vident International Equity Fund Base fee for USBFS Fund Accounting, Fund Administration, Chief Compliance Officer, Transfer Agent/Shareholder & Account Services, Custody and Distribution Based on average net assets (i.e. “AUM”) of the ETF, the greater of… 5 basis points on the first $ million 3.5 basis points on the balance Or, $ (Year 1 50% discount minimum fee of $) $ (Year 2 25% discounted minimum fee of $) Out-Of-Pocket Expenses Including but not limited to intraday indicative value (IIV) agent fees, corporate action services, fair value pricing services, factor services, SWIFT processing, customized reporting, third-party data provider costs (including GICS, MSCI, Lipper, etc), postage, stationery, programming and development, web maintenance and data feeds, special reports, proxies, insurance, EDGAR/XBRL filing, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), tax e-filing, PFIC monitoring, telephone toll-free lines, service/data conversion, special reports, record retention, disaster recovery charges, NSCC activity charges, data communication and implementation charges, postage/stationary charges, reverse stock splits, tender offers, travel, and conversion expenses (if necessary). *Subject to annual CPI increase, Milwaukee MSA. ** Per security per fund per pricing day. Advisor’s Signature below acknowledges approval of the fee schedules on this Exhibit C. Exchange Traded Concepts, LLC By: /s/ J. Garrett Stevens Printed Name:J. Garrett Stevens Title: Chief Executive Officer Date: 9/3/13
